Citation Nr: 1733346	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 through October 1973, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction now resides with the Phoenix, Arizona RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.

The issue of entitlement to service connection for tinnitus has been raised by the record in the Veteran's March 2013 Notice of Disagreement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


REMAND

Hearing Loss Claim

The Veteran was afforded a VA audiological examination in November 2012.  The examiner concluded that the Veteran's hearing loss was unrelated to service.  In pertinent part, the examiner opined that the Veteran had preexisting hearing loss on entrance into service that was resolved before service separation.  As rationale, the examiner indicated that his hearing was "better on separation than entrance."  The examiner also opined that hearing loss was not incurred in-service as his hearing acuity was within normal limits at separation.  Finally, the examiner noted clinical literature supported that "noise induced hearing loss [would] not progress once noise exposure [was] stopped."  The Board finds this opinion inadequate for adjudication.  
Although, the examiner stated the Veteran's hearing loss preexisted service, no explanation was provided as to this conclusion.  In this regard, there is no discussion or even notation of a hearing acuity deficiency on entrance.  Importantly, enlistment examination in April 1970 notes the Veteran as fit for duty with clinically normal ears.  Additionally, the examination was silent for a diagnosis of hearing loss or audiometric readings consistent with hearing loss for VA purposes.  Significantly, in McKinney v. McDonald, 28 Vet. App. 15 (2016), the United States Court of Appeals for Veterans Claims (Court) held that where the degree of hearing loss noted on a veteran's entrance medical examination does not meet the VA's definition of a 'disability' for hearing loss under 38 C.F.R. § 3.385, the veteran is entitled to the presumption of soundness under 38 U.S.C.A. § 1111.  As a result of this evidence, an addendum opinion is required.

The examiner also failed to address the significance, if any, of decibel threshold shifts at the 500 Hz, 1000 Hz, and 2000 Hz levels between entrance and separation.  The Court has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of these deficiencies, the November 2012 VA audiological examiner's opinion is not adequate to decide the hearing loss claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

PTSD Claim

Since the Veteran's last VA examination in November 2012, he has reported continued worsening of his condition in August 2013 and February 2015.  See VA Form 9 and Statement of Accredited Representative.  Review of the record reveals that VA treatment records have not been associated with the claims file since his August 2013 reports of worsening symptomatology.  This lack of contemporaneous evidence precludes adequate determination of the Veteran's current state of disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As a result, on remand the RO should attempt to obtain all outstanding treatment medical records and a new VA examination.

In remanding for a new VA examination, the Board acknowledges notations in the record of the Veteran being a "no-show" for examinations scheduled in November 2014 and March 2015.  However, the Veteran, by way of his representative, has asserted not receiving formal notification of the dates and times of these examinations.  See January 2017 Appellate Brief Presentation.  As the record does not contain any copies of the appointment letters sent to the Veteran, the Board will afford him the benefit of the doubt and find good cause to obtain an additional examination.  In so doing, the Board reminds the Veteran that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, it is incumbent upon him to cooperate with the VA in developing his claim, consistent with the directives discussed below.

Accordingly, the case is REMANDED for the following actions:

1. Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2. Following completion of the above, the Veteran should be afforded a new VA psychiatric examination to determine the current severity of his PTSD. 

Once scheduled, the RO/AOJ must obtain and then incorporate into the record a copy of the notice sent to the Veteran.  The RO/AOJ should also send a copy of the examination notice to the Veteran's representative and incorporate that documentation into the record. The RO/AOJ must notify the Veteran that it is his responsibility to respond to all requests, report for examination and to generally cooperate in the development of the claim.  The consequences for failure to report for a VA examination, without good cause, may include denial of the claim.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must:

a) Identify all current manifestations of this service-connected disability.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected disability.  A rationale for all requested opinions shall be provided.

3. Forward the claims file to the November 2012 VA examiner or another appropriate medical examiner if the previous examiner is not available.  Further examination of the Veteran is left to the discretion of the examiner.  After a review of the claims file, to include this Remand, and any necessary evaluation, the examiner should indicate:

a) Whether there is clear and unmistakable (undebatable) evidence that the Veteran's hearing loss preexisted service. 

The examiner is advised that in order for a preexisting disability to be noted on entrance, the hearing loss disability must meet VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.

b)  If so, whether there is clear and unmistakable (undebatable) evidence that the Veteran's preexisting hearing loss was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

The word "aggravated" means a worsening beyond the natural progression of the condition with the government having to show, by clear and unmistakable evidence either that it did not worsen, or that any such worsening was due to the natural progression of the condition.

c) If there is not clear and unmistakable evidence that the Veteran's hearing loss preexisted service or was not permanently aggravated by service, the examiner must opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hearing loss had its onset in service or is otherwise related to service, to include noise trauma sustained during the Veteran's active service.

In rendering these opinions the examiner must address the significance, if any, of the following:

a) The Veteran's significant noise exposure sustained during active service.  Of note, in service the Veteran received an M-16 rifle badge and had a military occupational specialty as a heavy machine operator.  See Military Personnel Records and DD Form 214.

b) The Veteran's reports of experiencing hearing loss symptomatology beginning in January 1972.  See November 2012 VA Tinnitus Examination.

c) The Veteran's April 1970 and May 1973 audiological testing results.  These results appear to reflect threshold shifts at the 500Hz, 1000 Hz, and 2000 Hz levels between entrance and separation.

d) The November 2012 VA examiner's finding that the Veteran had preexisting hearing loss prior to entrance into service.  Note, the Board deemed this opinion inadequate because the examiner failed to rationalize this finding against the Veteran's April 1970 enlistment examination.  Specifically, the examiner failed to discuss the standard for determining hearing loss in the face of a lack of diagnosis on enlistment, the Veteran being found fit for active duty and an indication of clinically normal ears.

e) The audiologist should also comment on the impact of any post-service noise exposure on the Veteran's current bilateral hearing loss disability.

4. Finally, readjudicate the issues on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If any of the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument concerning these matters.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


